Citation Nr: 1003497	
Decision Date: 01/25/10    Archive Date: 02/01/10

DOCKET NO.  07-23 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
status-post lumbar disc surgery (hereinafter, "low back 
disorder") prior to September 29, 2008, and to a rating in 
excess of 40 percent thereafter.

2.  Entitlement to a rating in excess of 20 percent for right 
lumbar radiculopathy.

3.  Entitlement to an initial rating in excess of 10 percent 
for posttraumatic stress disorder (PTSD) prior to August 14, 
2007.

4.  Entitlement to a rating in excess of 30 percent for PTSD 
since October 1, 2007.

5.  Entitlement to an initial compensable rating for status-
post hemorrhoidectomy for external hemorrhoids.

6.  Entitlement to a total rating based upon individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to July 
1971, and from October 1990 to April 1991.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions promulgated in September 2006 
and April 2007 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Jackson, Mississippi.  By the 
September 2006 rating decision, the RO, in pertinent part, 
established service connection for PTSD, and assigned an 
initial 10 percent rating effective January 30, 2006.  
Thereafter, by one rating decision dated in April 2007, the 
RO confirmed and continued the then noncompensable (zero 
percent) rating for the service-connected low back disorder.  
By another rating decision dated later in April 2007, the RO 
established service connection for the Veteran's hemorrhoids, 
evaluated as noncompensable, effective from September 11, 
1996.

The Board notes that during the pendency of this case, a 10 
percent rating was assigned for the Veteran's low back 
disorder, effective January 19, 2007, and a 40 percent rating 
was assigned effective September 29, 2008.  In addition, a 
separate rating was assigned for right lumbar radiculopathy 
by a December 2008 rating decision, effective September 29, 
2008.  The Veteran was also assigned a temporary total rating 
for his PTSD, effective August 14, 2007, with a 30 percent 
rating being assigned effective from October 1, 2007.  
Nevertheless, the Veteran's claims for higher ratings remain 
in appellate status, excluding the period(s) when a temporary 
total rating was in effect.  See AB v. Brown, 6 Vet. App. 35 
(1993).

The Board acknowledges that the most recent Supplemental 
Statement of the Case (SSOC) in June 2009 refer to the appeal 
of the low back evaluation as including the noncompensable 
rating that was in effect from September 11, 1996.  However, 
that rating was assigned by a June 1997 rating decision, and 
the Veteran did not appeal.  In fact, no reference was made 
to this disability by the Veteran until his present increased 
rating claim was received by VA on January 19, 2007, the 
effective date of the present 10 percent rating.  Nothing in 
the record indicates that the Veteran expressed disagreement 
with this effective date; his contentions only refer to the 
disability rating itself.  Therefore, the Board does not have 
jurisdiction to address whether a compensable rating was 
warranted prior to January 19, 2007.

The Board acknowledges that a TDIU claim was not formally 
adjudicated below.  However, in Rice v. Shinseki, 22 Vet. 
App. 447 (2009), the United States Court of Appeals for 
Veterans Claims (Court) held that a TDIU claim is part of an 
increased rating claim when such claim is raised by the 
record.  In various records, the Veteran has contended that 
he had to retire as a warden due to his service-connected low 
back disorder.  Further, the record indicates he has multiple 
other service-connected disabilities which greatly impact 
upon his employability.  An October 2008 VA PTSD examination 
noted that he had not been employed for several years 
secondary to physical and mental disability.  Moreover, as 
detailed below the record indicates he satisfies the 
schedular requirements for consideration of a TDIU.  In view 
of the foregoing, the Board finds that a TDIU claim is raised 
by the record, and, as such this issue is properly before it 
pursuant to the holding in Rice.  However, for the reasons 
addressed in the REMAND portion of the decision below further 
development is required on this issue.  Accordingly, that 
issue will be REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the issues adjudicated by this 
decision have been completed.

2.  Prior to September 29, 2008, the Veteran's service-
connected low back disorder was not manifested by forward 
flexion of less than 30 degrees.

3.  The Veteran's service-connected low back disorder has not 
been manifested at any time during the pendency of this case 
by ankylosis nor incapacitating episodes as defined by VA 
regulations having a total duration of 6 weeks during a 12 
month period.

4.  The Veteran's service-connected right lumbar 
radiculopathy has not been manifested by moderately severe 
incomplete paralysis at any time during the pendency of this 
case.

5.  Prior to August 14, 2007, the record indicates the 
Veteran's service-connected PTSD was manifested by 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, chronic sleep impairment, and mild memory 
loss. 

6.  The record does not reflect the Veteran's service-
connected PTSD has been manifested by occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped, speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintain effective work and social 
relationships. 

7.  The competent medical and other evidence of record does 
not reflect the Veteran's hemorrhoids are large or 
thrombotic, irreducible, with excessive redundant tissue, 
evidencing frequent recurrences.

8.  The service-connected disabilities that are the subject 
of this appeal do not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 40 percent for the Veteran's 
service-connected low back disorder prior to September 29, 
2008, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.400, 4.1, 
4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5235-5243 (2009).

2.  The criteria for a rating in excess of 40 percent for the 
Veteran's service-connected low back disorder are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5235-5243 (2009).

3.  The criteria for a rating in excess of 20 percent for the 
Veteran's service-connected right lumbar radiculopathy are 
not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.10, 
4.124a, Diagnostic Code 8520 (2009).

4.  The criteria for a 30 percent rating for the Veteran's 
service-connected PTSD prior to August 14, 2007, are met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.400, 4.1, 4.2, 4.3, 4.7, 
4.10, 4.130, Diagnostic Code 9411 (2009).

5.  The criteria for a rating in excess of 30 percent for the 
Veteran's service-connected PTSD are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.10, 4.130, Diagnostic 
Code 9411 (2009).

6.  The criteria for a compensable rating for the Veteran's 
service-connected status-post hemorrhoidectomy for external 
hemorrhoids are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 
4.1, 4.2, 4.10, 4.114, Diagnostic Code 7336 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary matters

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
and 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

With respect to the PTSD and hemorrhoids claims, the Board 
notes that these appeals are from the initial rating(s) 
assigned for these disabilities following the establishment 
of service connection.  In Dingess v. Nicholson, 19 Vet. App. 
473, 490-1 (2006), the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Thus, because the 
notice that was provided before service connection was 
granted was legally sufficient, VA's duty to notify in this 
case is satisfied.  See also Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).

Regarding the other appellate claims, the Board notes that 
the Veteran was sent pre-adjudication notice in accord with 
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) by a 
February 2007 letter, which is clearly prior to the April 
2007 rating decision that is the subject of this appeal.  He 
was also sent additional notification in August 2007 and July 
2008, followed by readjudication of his appellate claims via 
SSOCs with the most recent dated in June 2009.  This 
development "cures" the timing problem associated with 
inadequate notice or the lack of notice prior to the initial 
adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) 
(Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  

Taken together, the aforementioned VCAA letters informed the 
Veteran of what was necessary to substantiate his current 
appellate claims, what information and evidence he must 
submit, what information and evidence will be obtained by VA, 
and the need for the Veteran to advise VA of or to submit any 
evidence in his possession that was relevant to the case.  As 
such, this correspondence fully complied with the notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the Court's holding in Quartuccio, 
supra.  Moreover, the 2007 letters included the information 
regarding disability rating(s) and effective date(s) mandated 
by the holding in Dingess, supra.  In addition, the July 2008 
letter provided the Veteran with the schedular criteria for 
evaluating his service-connected low back disorder.

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).   The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.   The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.   See 
38 C.F.R. § 3.159(b)(1).)

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In view of the foregoing, 
the Board finds that the Veteran was notified and aware of 
the evidence needed to substantiate his claims and the 
avenues through which he might obtain such evidence, and of 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the Board finds that the duty to assist a 
claimant in the development of his or her case has been 
satisfied.  The Veteran has had the opportunity to present 
evidence and argument in support of his claims, and nothing 
indicates he has identified the existence of any other 
relevant evidence that has not been obtained or requested.  
As part of his July and December 2007 Substantive Appeals he 
affirmatively indicated that no hearing was desired in this 
case.  Moreover, he was accorded VA medical examinations 
regarding this case in June 2006, March 2007, September 2008, 
and October 2008.  These examinations, as detailed below, 
contain findings regarding the symptomatology of the service-
connected disabilities that are the subject of this appeal 
which are consistent with the treatment records on file, as 
well as the rating criteria used to evaluate these 
disabilities.  The Veteran has not otherwise identified any 
inaccuracies with respect to the examinations findings or 
prejudice therein.  Further, he has not indicated that any of 
the pertinent disabilities have increased in severity since 
the most recent examination(s).  Accordingly, the Board finds 
that these examinations are adequate for resolution of this 
case.  Consequently, the Board finds that the duty to assist 
the Veteran has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claims.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  

General legal criteria

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations applies, 
assigning the higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disability upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Here, the 
Veteran has indicated that both his service-connected low 
back disorder and lumbar radiculopathy are manifested by 
complaints of pain.  The issue, however, is whether his pain 
is or would result in such additional impairment as to 
warrant assignment of higher rating(s) than those currently 
in effect.

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. 
West, 12 Vet. App. 119 (1999), it was held that the rule from 
Francisco does not apply where the appellant has expressed 
dissatisfaction with the assignment of an initial rating 
following an initial award of service connection for that 
disability.  Rather, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found - a practice known as "staged" 
ratings.  More recently, the Court held that "staged" 
ratings are appropriate for an increased rating claim when 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).  In fact, the Veteran has been assigned such 
"staged" ratings for his service-connected low back 
disorder and PTSD.

In Meeks v. West, 12 Vet. App. 352 (1999), the Court held 
that the percentage evaluation awarded in conjunction with 
the original grant of service connection is not controlled by 
the laws and regulations referable to the effective dates of 
service connection, but by the laws and regulations referable 
to the effective date of an increased rating.  Under 38 
U.S.C.A. § 5110(b)(2), the effective date of an award of 
increased compensation shall be the earliest date as of which 
it is ascertainable that an increase in disability had 
occurred, if application is received within one year from 
such date.  See also 38 C.F.R. § 3.400(o)(2).

With regard to the Veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

Analysis

I.  Low Back

Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  Further, the normal 
ranges of motion for each component of spinal motion are the 
maximum that can be used for calculation of the combined 
range of motion.  See 38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (2), as 
added by 68 Fed. Reg. 51,454 (Aug. 27, 2003).

The General Rating Formula for Diseases and Injuries of the 
Spine provides that with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease, 
a 10 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.  An evaluation of 20 percent is 
warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine is 
not greater than 120 degrees; or muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  An evaluation of 40 percent is warranted 
for forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine.  An evaluation of 50 percent requires unfavorable 
ankylosis of the entire thoracolumbar spine.  An evaluation 
of 100 percent requires unfavorable ankylosis of the entire 
spine.

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  See 38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of 
the Spine, Note (5), as added by 68 Fed. Reg. 51,454 (Aug. 
27, 2003).

The evaluation criteria are meant to encompass and take into 
account the presence of pain, stiffness, or aching, which are 
generally present when there is a disability of the spine.  
Therefore, an evaluation based on pain alone would not be 
appropriate, unless there is specific nerve root pain, for 
example, that could be evaluated under the neurologic 
sections of the rating schedule.  See 68 Fed. Reg. 51,455 
(Aug. 27, 2003).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that an evaluation of 10 
percent is warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
one week but less than 2 weeks during the past 12 months.  An 
evaluation of 20 percent is warranted for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 2 weeks but less than 4 weeks during the past 12 
months.  An evaluation of 40 percent is warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months.  Finally, an evaluation of 
60 percent requires intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.

For the purposes of evaluations under Diagnostic Code 5243, 
an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  See 38 C.F.R. § 4.71a, Intervertebral Disc 
Syndrome, Note (1); see also 69 Fed. Reg. 32, 449 (June 10, 
2004).

Initially, the Board notes that the record indicates the 
Veteran has had forward flexion of less than 30 degrees 
throughout the pendency of this case.  For example, the March 
2007 VA spine examination noted he complained of pain, and 
that his forward flexion was to 20 degrees.  Granted, the VA 
examiner stated that the Veteran exhibited 5/5 positive 
Waddell signs which indicated extreme exaggeration and pain 
behavior.  Therefore, the examiner stated that he was totally 
unable to determine what the Veteran's physical impairment 
would be if any.  However, none of the other medical evidence 
of record for the period prior to September 29, 2008, 
otherwise indicates the Veteran had forward flexion in excess 
of 30 degrees during this period.  Moreover, the September 
2008 VA examination also showed forward flexion to 20 
degrees, and was the basis for the assignment of a 40 percent 
rating under General Rating Formula for Diseases and Injuries 
of the Spine.  In short, even with the prior evidence of 
possible symptom exaggeration, VA has recognized the Veteran 
has limitation of flexion necessary for a 40 percent rating.  
Given the consistency of the range of motion findings in this 
case, the Board finds that it would be inconsistent and 
illogical not to provide the same rating throughout the 
pendency of this case.  The Board also reiterates that the 
law mandates resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant.  38 C.F.R. 
§ 4.3.

Resolving all reasonable doubt in favor of the Veteran, the 
Board finds that he is entitled to a 40 percent rating for 
his service-connected low back disorder prior to September 
29, 2008.

With respect to the issue of entitlement to a rating in 
excess of 40 percent, the Board notes that the General Rating 
Formula for Diseases and Injuries of the Spine only provides 
for such a rating when there is ankylosis of the spine.  
However, a through review of the competent medical evidence 
does not reflect the Veteran has ever been diagnosed with 
ankylosis at any time during the pendency of this case.  
Moreover, even though the record indicates limitation of 
motion of the spine, the fact remains is that he does have 
movement of the thoracolumbar spine.  Ankylosis is defined as 
immobility and consolidation of a joint due to disease, 
injury, or surgical procedure.  See Lewis v. Derwinski, 3 
Vet. App. 259 (1992).  Therefore, he does not have impairment 
analogous to ankylosis so as to warrant a rating in excess of 
40 percent under the General Rating Formula for Diseases and 
Injuries of the Spine.

Regarding the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, the Board notes that the 
March 2007 VA spine examination noted, in pertinent part, 
that the Veteran had not been prescribed bed rest by a 
physician in the past 12 months.  The more recent September 
2008 VA examination noted that he had been told to stay in 
bed for 2 to 3 days after a recent epidural steroid 
injection, but had no other prescribed bed rest in the past 
one year.  Nothing in the other evidence on file otherwise 
indicates he has had bed rest prescribed by a physician and 
treatment by a physician to the extent necessary for a rating 
in excess of 40 percent under this Formula.  Therefore, the 
Board finds that his service-connected low back disorder has 
not been manifested by incapacitating episodes as defined by 
VA regulations having a total duration of 6 weeks during a 12 
month period.

In view of the foregoing, the Board finds the Veteran is 
entitled to a rating of no more than 40 percent for his 
service-connected low back disorder.

II.	Right Lumbar Radiculopathy

The Veteran's service-connected right lumbar radiculopathy is 
evaluated pursuant to the criteria found at 38 C.F.R. § 
4.124a, Diagnostic Code 8520, which provides the rating 
criteria for paralysis of the sciatic nerve.  Complete 
paralysis of the sciatic nerve, which is rated as 80 percent 
disabling, contemplates foot dangling and dropping, no active 
movement possible of muscles below the knee, and flexion of 
the knee weakened or (very rarely) lost.  Incomplete 
paralysis of the sciatic nerve warrants a 60 percent 
evaluation if it is severe with marked muscular dystrophy, a 
40 percent evaluation if it is moderately severe, a 20 
percent evaluation if it is moderate or a 10 percent 
evaluation if it is mild.

In this case, the Board finds that the Veteran's service-
connected right lumbar radiculopathy has not been manifested 
by moderately severe incomplete paralysis at any time during 
the pendency of this case.  Granted, the September 2008 VA 
examination noted that he arrived in a transport wheelchair.  
Nevertheless, he was able to arise from the wheelchair and 
walk in the room with a slow, cautious gait pattern.  It was 
also noted that he had a cane in his right hand.  Further, he 
demonstrated a 4/5 strength in the right foot and ankle 
flexors and extensors.  Although right ankle jerk was absent, 
his reflexes were intact at the knee.  

In short, even though there was evidence of right ankle 
impairment, the Veteran was found to have almost full 
strength in the right foot and ankle, and his right knee 
reflexes were intact.  The Board further notes that 
subsequent treatment records from December 2008 described the 
Veteran's mobility as ambulatory.  Consequently, even when 
taking into account his complaints of pain the record 
indicates the service-connected right lumbar radiculopathy 
has resulted in no more than moderate incomplete paralysis; 
i.e., he does not meet or nearly approximate the criteria of 
moderately severe incomplete paralysis necessary for a rating 
in excess of 20 percent under Diagnostic Code 8520.  As such, 
his claim for a higher rating for this service-connected 
disability must be denied.

III.  PTSD

Diagnostic Code 9411 provides that PTSD is evaluated under 
the general rating formula used to rate psychiatric 
disabilities other than eating disorders, pursuant to 38 
C.F.R. § 4.130.  Under this formula, when a mental condition 
has been formally diagnosed, but symptoms are not severe 
enough either to interfere with occupational and social 
functioning or to require continuous medication, a 
noncompensable (zero percent) evaluation is warranted.  
Occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication 
warrants a 10 percent evaluation. 

A 30 percent disability rating is in order when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events). 

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintain effective work and social 
relationships. 

A 70 percent rating is warranted where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

In addition, when evaluating a mental disorder, the rating 
agency shall consider the frequency, severity, and duration 
of psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of 
remission.  38 C.F.R. 
§ 4.126(a).  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Id.  However, when evaluating the 
level of disability from a mental disorder, the rating agency 
will consider the extent of social impairment, but shall not 
assign a evaluation on the basis of social impairment.  
38 C.F.R. § 4.126(b).

In regard to the period prior to August 14, 2007, the Board 
notes that the Veteran's accredited representative indicated 
that the Veteran's PTSD more nearly approximated the criteria 
for a 30 percent rating, and noted evidence of anxiety, 
chronic sleep impairment, and decreased memory.  Granted, 
such symptoms are indicated on the June 2006 VA PTSD 
examination as well as by various treatment records.  There 
is also evidence of depressed mood in the evidence on file.  
However, the Board must also determine whether such 
symptomatology results in the level of occupational and 
social impairment necessary for a rating in excess of 10 
percent for this period.

In this case, the Board notes that the Veteran was retired as 
a warden in 2000 prior to the initiation of the present 
appeal.  Nevertheless, the record indicates he worked as a 
preacher at least prior to August 14, 2007.  The Board has 
also given careful consideration to the global assessment of 
functioning (GAF) scores assigned in this case.  Such 
designations are based on a scale reflecting the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness."  Carpenter 
v. Brown, 8 Vet. App. 240, 242 (1995).  Here, the June 2006 
VA examination assigned a GAF score of 80.  A GAF score of 71 
to 80 reflect that if symptoms are present they are transient 
and expectable reactions to psychosocial stressors (e.g., 
difficulty concentrating after family argument; no more than 
slight impairment in social, occupational, or school 
functioning (e.g., temporarily falling behind in 
schoolwork)).  Id.; see also Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition, Washington, DC, 
American Psychiatric Association, 1994 (DSM-IV) (which has 
been adopted by the VA in 38 C.F.R. §§ 4.125, 4.130).  As 
such, this GAF score indicates the level of occupational and 
social impairment contemplated by the current 10 percent 
rating.

Nevertheless, other treatment records during this period have 
GAF scores indicating greater occupational and social 
impairment than that contemplated by the June 2006 VA 
examination.  For example, records dated in September 2006 
note a GAF score of 65 which indicates some mild symptoms or 
some difficulty in social, occupational, or school 
functioning.  Records dated later that month include a GAF 
score of 55, which indicates more moderate symptoms or 
moderate difficulty in social, occupational, or school 
functioning.  The treatment records during this period 
continue to indicate symptoms of anxiety, depression, sleep 
impairment, and decreased memory.

In view of the foregoing, the Board finds that the severity 
of the Veteran's service-connected PTSD during the period 
prior to August 14, 2007, more nearly approximates the 
criteria for a 30 percent rating under Diagnostic Code 9411.  
As such, he is entitled to the assignment of such a rating in 
this case.  See 38 C.F.R. §§ 4.3, 4.7.

With respect to the issue of whether a rating in excess of 30 
percent is warranted in this case, excluding the period where 
a temporary total rating was in effect, the Board finds that 
the Veteran's service-connected PTSD has not been manifested 
by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped, speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and maintain 
effective work and social relationships.  For example, he was 
noted as having goal-directed speech at the June 2006 VA 
examination.  His overall activities of daily living were 
found to be good, and he was without paranoid thoughts, manic 
behavior, delusions, grandiosity, obsessive-compulsive 
behavior.  He was also able to remember 2 objects out of 3 
after 4 minutes, do serial 3s, and spell back his last name 
which indicates he was able to understand complex commands 
and did not have the type of impairment of memory or abstract 
thinking as to warrant a rating in excess of 30 percent.  
This finding is further supported by the fact that he denied 
auditory or visual hallucinations.

The more recent October 2008 VA examination found that his 
communication was intact, with speech normal in speed and 
amount.  His thought processes were linear, and thought 
content was unremarkable.  In addition, there was no evidence 
of psychosis and a cognitive screen was within normal limits, 
even though insight and judgment were found to be poor.  
Nevertheless, these findings do indicate the Veteran is able 
to understand complex commands, and does not have impairment 
of abstract thinking so as to warrant a higher rating under 
Diagnostic Code 9411.  Further, the Veteran's memory was 
found to be grossly within normal limits.  He was also found 
to be independent in his activities of daily living.

The Board acknowledges that the VA examinations and treatment 
records indicate the Veteran experiences anger/irritability 
as a result of his service-connected PTSD.  However, the 
record does not reflect that this symptomatology has resulted 
in the type of impaired impulse control, to include periods 
of violence, contemplated by the criteria for a 70 percent 
rating under Diagnostic Code 9411.  Similarly, the Veteran 
was noted as having fleeting suicidal ideas on the June 2006 
VA examination, but no plan.  He had passing suicidal or 
homicidal ideations on the October 2008 VA examination but 
with the intent to keep himself and other safe.  In short, 
the record indicates that he has had such thoughts, but no 
definite intent and/or plan.  Thus, he does not appear to 
have the type of suicidal ideation contemplated by the 
criteria for a 70 percent rating, nor does he present a 
persistent danger of hurting self or others as contemplated 
by the criteria for a 100 percent rating.

The Board also notes that the Veteran has consistently been 
found to be well-dressed and groomed, and fully oriented.

Regarding the level of occupational and social impairment, 
the Board acknowledges that the October 2008 VA examination 
stated the Veteran had been unemployed for several years 
secondary to physical and mental disability.  Nevertheless, 
it does appear that this opinion is based upon the 
combination of all these disabilities, not that PTSD in and 
of itself.  This finding is supported by the fact that the 
examiner assigned a GAF score of 52, and specifically stated 
it reflects moderate impairment in employment and social 
functioning.  Moreover, the Board finds this to be of 
particular significance as the examiner reviewed the 
Veteran's claims folder, and, as such, this opinion was based 
upon an overall view of the Veteran's occupational and social 
functioning during the pendency of this case.  The June 2006 
VA examiner also reviewed the claims folder, and as noted 
above assigned a GAF score of 80.

The Board acknowledges that the Veteran was hospitalized in 
July 2008 for ethanol intoxication and history of PTSD, 
during which he was assigned a GAF of 45.  Additionally, 
other treatment records dated in that month include a GAF 
score of 50.  Scores ranging from 41 to 50 reflect serious 
symptoms or any serious impairment in social, occupational or 
school functioning.  However, the Board notes that the period 
of hospitalization was primarily concerned with the ethanol 
intoxication, rather than the PTSD.  Further, at the time of 
his discharge he was not delusional, there was no flight of 
ideas or looseness or association, and judgment and insight 
were both considered to be fair.  As such, it appears that he 
had substantially recovered from the impairment that required 
hospitalization.  Moreover, as already stated the October 
2008 VA examination reviewed the claims folder as part of the 
examination, which would have included the July 2008 records 
indicating GAF scores of 45 and 50; i.e., these findings 
would be considered by the examiner in making his opinion 
regarding the Veteran's level of occupational and social 
impairment.  Consequently, the Board gives greater weight to 
the October 2008 VA examiner's opinion as to the overall 
level of occupational and social impairment, and as already 
stated the examiner found this impairment to be moderate.

In view of the foregoing, the Board finds that the 
symptomatology and severity of the Veteran's service-
connected PTSD is adequately reflected by the current 30 
percent rating, and he does not meet or nearly approximate 
the criteria for a higher rating at any time during the 
pendency of this case.

IV.  Status-Post Hemorrhoidectomy

Under Diagnostic Code 7336, internal or external hemorrhoids 
warrant a noncompensable rating if symptoms are mild or 
moderate.  A 10 percent rating is warranted if hemorrhoids 
are large or thrombotic, irreducible, with excessive 
redundant tissue, evidencing frequent recurrences.  A 20 
percent rating is warranted if there is persistent bleeding 
with secondary anemia or fissures.  38 C.F.R. § 4.114.

In this case, the Board acknowledges the Veteran has reported 
his service-connected hemorrhoids are manifested by pain, 
itching, and bleeding.  However, the competent medical 
evidence does not reflect the Veteran's service-connected 
hemorrhoids are large or thrombotic, irreducible, with 
excessive redundant tissue, evidencing frequent recurrences.  
For example, although his May 1971 expiration of term of 
service examination noted a history of hemorrhoids there does 
not appear to be any entries documenting any hemorrhoids 
subsequent to the August 1970 hemorrhoidectomy, to include 
the records from the October 1990 to April 1991 period of 
active duty.  There do not appear to be any findings as to 
hemorrhoids in the post-service medical records prior to 
2006.  Records dated in May 2006 note his complaints of 
bleeding, but he had no constipation or diarrhea.  A 
colonoscopy revealed, in part, moderate non-bleeding internal 
hemorrhoids, as well as polyps in the sigmoid and rectum.  
The September 2008 VA examination showed no colostomy 
present, and no evidence of fecal leakage.  Although there 
was mild swelling at 3 o'clock, it was without external 
hemorrhoids.  Moreover, there were no internal hemorrhoids 
palpated.  There were also no obvious signs of bleeding, 
thrombosis, or fissures.  Rectal tone was normal.  A thorough 
review of the competent medical evidence does not otherwise 
indicate any findings regarding hemorrhoids during the 
pendency of this case.

In view of the foregoing, the Board finds that the Veteran 
has experienced no more than mild to moderate hemorrhoids, 
which corresponds to the current noncompensable rating under 
Diagnostic Code 7336.  As detailed in the preceding 
paragraph, competent medical evaluation has not shown any 
external hemorrhoids or evidence of frequent recurrences, and 
colonoscopy only indicated moderate internal hemorrhoids.  
There was no evidence of any large or thrombotic hemorrhoids.  
In fact, the September 2008 VA examination specifically found 
no evidence of thrombosis.  Accordingly, a compensable rating 
is not warranted for this service-connected disability.

V.  Extraschedular

In exceptional cases where the schedular ratings are found to 
be inadequate, an extraschedular disability rating 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).

The Board concurs with the RO's determination that none of 
the service-connected disabilities that are the subject of 
this appeal warrant consideration of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321.  Except for the Veteran's 
PTSD, none of the service-connected disabilities that are the 
subject of this appeal resulted in hospitalization during the 
pendency of this case.  With respect to the PTSD, the 2007 
hospitalization appears to be adequately reflected by the 
temporary total evaluation assigned for that period.  As for 
the July 2008 hospitalization, the record indicates that it 
was primarily due to ethanol intoxication rather than the 
PTSD itself.  Therefore, these disabilities due to not appear 
to have resulted in the type of frequent periods of 
hospitalization contemplated for an extraschedular rating.

The Board acknowledges that the service-connected 
disabilities have resulted in occupational impairment.  
However, the Board is of the opinion that such impairment has 
been adequately compensation by the current schedular rating.  
Loss of industrial capacity is the principal factor in 
assigning schedular disability ratings.  See 38 C.F.R. §§ 
3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 specifically states: 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  For 
example, even though the Veteran indicated that he retired as 
a warden in 2000 due to his back problems, the record 
indicates that he was still able to work as a preacher 
subsequent to that period.  As detailed above, the Board 
specifically considered the occupational impairment caused by 
the Veteran's PTSD in evaluating his schedular rating for 
that disability.  The combined effect of the service-
connected disabilities on employability goes to the issue of 
whether TDIU is warranted, and not whether the specific 
disabilities of this appeal cause marked interference with 
employment as contemplated for extraschedular consideration.  
There is no evidence in the record of an other exceptional or 
unusual clinical picture, or of any other reason why an 
extraschedular rating should be assigned.

For these reasons, the Board has determined that referral of 
the case for extra-schedular consideration pursuant to 38 
C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to a 40 percent rating for the Veteran's service-
connected low back disorder prior to September 29, 2008, is 
granted, subject to the law and regulations applicable to the 
payment of monetary benefits.

Entitlement to a rating in excess of 40 percent for the 
Veteran's service-connected low back disorder is denied.

Entitlement to a rating in excess of 20 percent for right 
lumbar radiculopathy is denied.

Entitlement to a 30 percent rating for PTSD prior to August 
14, 2007, is granted, subject to the law and regulations 
applicable to the payment of monetary benefits.

Entitlement to a rating in excess of 30 percent for PTSD 
(excluding periods of temporary total evaluation(s)) is 
denied.

Entitlement to an initial compensable rating for status-post 
hemorrhoidectomy for external hemorrhoids is denied.


REMAND

As detailed in the Introduction, the Board has determined 
that the issue of TDIU has been raised by the record.  It is 
the established policy of the VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  A total 
disability will be considered to exist when there is present 
any impairment of mind or body which is sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation.  A total disability may or 
may not be permanent.  Total ratings will not be assigned, 
generally, for temporary exacerbations or acute infectious 
diseases except where specifically prescribed by the 
schedule.  38 C.F.R.  3.340(a).

A total disability rating for compensation purposes may be 
assigned where the schedular rating is less than total, where 
it is found that the disabled person is unable to secure or 
follow substantially gainful occupation as a result of a 
service-connected disability ratable at 60 percent or more or 
as a result of two or more disabilities, providing at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. §§ 
3.340, 4.16(a).  In addition to the Veteran's service-
connected low back disorder, lumbar radiculopathy, PTSD, and 
hemorrhoids, he is service-connected for diabetes mellitus, 
type II, evaluated as 20 percent disabling; a right wrist 
disorder, evaluated as 10 percent disabling; tinnitus, 
evaluated as 10 percent disabling; and hearing loss, 
evaluated as noncompensable.  Therefore, his overall 
disability rating is 80 percent.  See 38 C.F.R. § 4.25.  As 
his service-connected low back disorder is rated as 40 
percent, he satisfies the schedular requirements for 
consideration of a TDIU.

Despite the foregoing, the Board notes that the Veteran also 
has multiple nonservice-connected disabilities which also 
impact his employability.  As such, it is not entirely clear 
whether his purported unemployability is due solely to the 
service-connected disabilities.  Moreover, the record does 
not indicate he has had the opportunity to specifically 
present evidence and argument in support of a TDIU, nor has 
the issue been adjudicated or developed below.  Consequently, 
the Board concludes that a remand is required in order for 
the TDIU claim to be adequately developed below.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should send the Veteran 
adequate notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish a TDIU.

2.  The AMC/RO should conduct any 
necessary development, to include 
affording the Veteran any contemporary 
examination(s), with respect to the issue 
of entitlement to a TDIU.

3.  After completing any additional 
development deemed necessary, the AMC/RO 
in accord with Rice v. Shinseki, 22 Vet. 
App. 447 (2009), should adjudicate the 
issue of entitlement to a TDIU.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a SSOC and provided an opportunity to 
respond.  The case should then be returned to the Board for 
further appellate consideration, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


